Title: To Thomas Jefferson from George Jefferson, 11 November 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 11th. Novr. 1805
                  
                  I am duly favor’d with yours of the 7th, inclosing 500$ — and am as always 
                  Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               